Citation Nr: 1602184	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-49 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right hand nerve damage, to include as secondary to a service-connected ganglion cyst of the right hand, status post excision.


WITNESSES AT HEARING ON APPEAL

Veteran and J.T. (observer)


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from September 1962 to March 1969.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

The Veteran testified at a hearing in September 2015 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for the lymphedema of the left ankle and foot, service connection for posttraumatic stress disorder (PTSD), and service connection for edema of the right leg have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See VA Form 21-526EZ, received in September 2015.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims right hand nerve damage secondary to her ganglion cyst removal surgery while on active duty and/or an alleged "revision" surgery in October 1995.  (See October 2008 Claim; December 4, 2014 VA treatment record; and July 2015 Hearing Transcript).

By way of history, a June 1968 service treatment record (STR) reflects an excision of the ganglion cyst of the right wrist on June 26, 1968 that healed nicely.  In October 1995, the Long Beach Memorial Hospital showed an excision of a mass on the right hand without nerve damage involvement.  (See October 19, 1995 Long Beach Memorial Hospital Operative Note).  

On VA examination in January 2012, the examiner stated that the Veteran had carpal tunnel syndrome and that medical literature review shows that the presence of a ganglion cyst most likely causes little room in the nerve compartment resulting in entrapment neuropathy such as carpal tunnel syndrome.  The examiner went on to state that since the Veteran had removal of the ganglion cyst, there was no compression of nerve in the nerve compartment.  Therefore, the examiner concluded that the Veteran's right hand numbness in the hand and probable carpal tunnel syndrome was less likely related to the removal of ganglion cyst while in service.  An additional VA examination is required to address the matter of secondary service connection.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of service connection for right hand nerve damage, to include as secondary to service-connected a ganglion cyst of the right hand, status post excision.  See 38 C.F.R. § 3.310.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Long Beach, dated since September 2015.

3.  Ask the Veteran to identify all private medical care providers that have treated her right hand disability, including, but not limited to, Dr. San Pedro, Dr. James London, Dr. Michael Kurtz, Memorial Hospital, St. Pedro Peninsula Medical Center, and UCLA Medical Center.  (See Hearing Transcript p. 5, 9 and SSD records).  Make arrangements to obtain all records that she adequately identifies.

4.  Thereafter, schedule the Veteran for a VA neurological examination of her right hand/wrist.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should identify all current neurological disorders of the Veteran's right hand/wrist, to include any carpal tunnel syndrome.

The examiner should provide opinions on the following:

a.  Whether any current neurological disorder of the Veteran's right hand/wrist is a manifestation or residual of her ganglion cyst of the right hand, status post excision?

b.  Whether any current neurological disorder of the Veteran's right hand/wrist was caused by her ganglion cyst of the right hand, status post excision?

c.  Whether any current neurological disorder of the Veteran's right hand/wrist was aggravated, or permanently worsened, by her ganglion cyst of the right hand, status post excision?

d.  Whether any current neurological disorder of the Veteran's right hand/wrist had its clinical onset during active service from September 1962 to March 1969 or is related to any incident of service, to include the ganglion cyst of her right hand and/or surgery for that condition?  In providing this opinion, the examiner should address the Veteran's statements that she had had neurological symptoms in her hand ever since service, as well as the January 15, 2009 witness statement attesting to the fact that he had known her for over 30 years and that her right hand shook in college and that she has worn a wrist brace for years.  

e.  Whether any current neurological disorder of the Veteran's right hand/wrist resulted from the Veteran's right hand surgery in October 1995?  Was this surgery related to the Veteran's ganglion cyst condition?  In providing this opinion, the examiner should address the Veteran's statement that the surgery in 1995 had to be done because the in-service surgery was not done correctly and the civilian doctor had to break her hand and reconnect all the tendons.

The examiner must provide a complete rationale for all opinions provided.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




